Table of Contents SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section240.14a-11(c) or Section240.14a-12 ARRHYTHMIA RESEARCH TECHNOLOGY, INC. (Name of Registrant as Specified in its Charter) N/A (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(a)(4) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form of Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: To the Stockholders of Arrhythmia Research Technology, Inc.: You are cordially invited to attend the Annual Meeting of Stockholders of Arrhythmia Research Technology, Inc. on Friday, June 6, 2008.The Annual Meeting will begin at 10:00 a.m. local time at the Chocksett Inn, 59 Laurelwood Road, Sterling, Massachusetts. This year we are pleased to be using the new U.S. Securities and Exchange Commission rule that allows us to furnish our proxy materials and annual report over the Internet.As a result, we are mailing to our stockholders a Notice of Internet Availability ("Notice") instead of paper copies of our Proxy Statement and 2007 Annual Report on Form 10-K.The Notice contains instructions on how to access these documents via the Internet. The Notice also contains instructions on how you can receive a paper copy of our proxy materials, including this Proxy Statement, our 2007 Annual Report on Form 10-K and a proxy card.Stockholders who request paper copies of proxy materials will receive them by mail. We believe that this new process will conserve natural resources and reduce the costs of printing and distributing our proxy materials to our stockholders.Because it is important that your shares be voted at the Annual Meeting, we urge you to complete, date and sign a proxy card and return it as promptly as possible, whether or not you plan to attend in person.If you are a stockholder of record and do attend the meeting and wish to vote your shares in person, even after returning your proxy, you still may do so. We appreciate your continued support of and interest in Arrhythmia Research Technology, Inc. and continue to work hard building a company you can be proud to own. We look forward to seeing you in Sterling on June 6, 2008. Very Truly Yours, By: /s/ E.P. Marinos E. P. Marinos Chairman of the Board ARRHYTHMIA RESEARCH TECHNOLOGY, INC. 25
